Citation Nr: 1001910	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-37 456	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for anxiety disorder with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
issued by the RO.  In June 2009, the Board granted the 
Veteran's motion to advance this case on the docket.  
38 C.F.R. § 20.900(c) (2009).  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).  
In December 2008, the Veteran requested a hearing in 
conjunction with his claim for an increased rating for the 
anxiety disorder.  The record reflects that such hearing was 
not scheduled or held prior to the July 2009 Board decision, 
which in pertinent part, denied the Veteran's claim for 
increase.  The requested hearing was subsequently held in 
November 2009 and will be addressed in a separate decision.  

Accordingly, the portion of the July 9, 2009 Board decision 
addressing the issue of entitlement to an initial rating in 
excess of 10 percent for the anxiety disorder with alcohol 
abuse is vacated.


___________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

